        Case 2:18-cv-00719-SMD Document 78 Filed 05/13/19 Page 1 of 31



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

NORRIS W. GREEN,                              )
                                              )
       PLAINTIFF,                             )
                                              )
v.                                            )   CASE NO. 2:18-cv-719-SMD
                                              )
STATE BOARD OF MEDICAL                        )
EXAMINERS, et al.,                            )
                                              )
       DEFENDANTS.                            )

                                  MOTION TO DISMISS

       Pursuant to Federal Rule of Civil Procedure 12(b)(1) and 12(b)(6), the Alabama Board of

Medical Examiners (“ABME”), Dr. Joseph Falgout (“Falgout”), Dr. Gregory Ayers (“Ayers”), Dr.

David Herrick (“Herrick”), Dr. Dick Owens (“Owens”), Dr. Mark LeQuire (“LeQuire”), Dr. Eli

Brown (“Brown”), Dr. Beverly Jordan (“Jordan”), Dr. John Meigs (“Meigs”), Dr. Bradley Rice

(“Rice”), Dr. Charles Rogers (“Rogers”), and Dr. Gary Leung (“Leung”), (collectively “ABME

Board Members”), move this Court to dismiss the Second Amended Complaint.

                    PROCEDURAL AND FACTUAL BACKGROUND

       On August 8, 2018, Plaintiff brought this wrongful termination case against his former

employer, the ABME, some of the members of ABME’s governing board, its general counsel, and

other defendants. ECF No. 1. On September 6, 2018, this Court granted Defendants’ Joint Motion

to Extend Responsive Pleading Deadline. ECF No. 44. Plaintiff subsequently filed the First

Amended Complaint on September 7, 2018. ECF No. 48. Due to the nature of the First Amended

Complaint, Defendants filed a motion for more definite statement which the Court granted. ECF

Nos. 55, 56, 73. On April 22, 2019, Plaintiff filed his Second Amended Complaint. ECF No. 74.
          Case 2:18-cv-00719-SMD Document 78 Filed 05/13/19 Page 2 of 31



        Plaintiff’s Second Amended Complaint sets forth claims in five counts against various

defendants. Of the five counts, Plaintiff alleges a claim under federal law only in one count: Count

IV. In this count, Plaintiff demands punitive and compensatory damages from the ABME Board

Members in their individual and official capacities pursuant to 42 U.S.C. § 1983 for alleged

violations of his procedural due process rights. ECF No. 74 at 25-35. In Count I, Plaintiff alleges

a state law breach of implied contract claim against ABME and seeks a jury finding of the existence

of a four-year contract and breach “with damages to be determined and awarded by the Alabama

Board of Adjustment.” ECF No. 74 at 8-11. In Count II, Plaintiff alleges a state law tortious

interference with employment claim against the ABME Board Members in their official and

individual capacities for compensatory and punitive damages. ECF No. 74 at 11-23. In Count III,

Plaintiff alleges a state law invasion of privacy claim against Defendants Falgout, Ayers, Herrick,

Owens, LeQuire, Brown, Jordan, Meigs, Rice, Rogers, and Leung in their capacities as members

of the Board of Censors of the Medical Association of Alabama, seeking compensatory and

punitive damages.1 ECF No. 74 at 23-25. Finally, in Count V, Plaintiff purports to allege a claim

for relief against ABME but seeks declaratory and injunctive relief without connecting the

requested remedies to a cause of action. ECF No. 74 at 32-33.

        Because the Second Amended Complaint alleges little about the nature of ABME, ABME

provides the following overview of its role in the State’s regulatory apparatus as the investigative

and prosecutorial arm of the State with respect to the regulation of the medical profession and

other aspects of the parameters of ABME’s operations. See, e.g., Ala. Code §§ 34-24-53 (ABME

promulgates rules and regulations governing the practice of medicine), 34-24-56 (licensed medical


1
 Count III is not urged against the ABME Board Members in their capacity as members of the ABME Board. To the
extent that the Second Amended Complaint could somehow be construed as directing claims against the ABME Board
Members, they incorporate by reference as if set forth in this motion all arguments of their co-defendants in support
of dismissal of Count III.
                                                         2
        Case 2:18-cv-00719-SMD Document 78 Filed 05/13/19 Page 3 of 31



providers are required to report information regarding malpractice claims to ABME); 34-24-61

(ABME actions of certifying board for Alabama Uniform Controlled Substance Act); 34-24-70

(ABME examines and qualifies physicians for licenses) 34-24-71 (ABME control of application

for examination for admission into the medical profession in Alabama); 34-24-293 (ABME powers

and duties with respect to regulation of assistants to physicians); 34-24-360 (ABME investigates

violations of rules regarding the practice of medicine); 34-24-361 (ABME institute proceedings);

34-24-363(b) (ABME subpoena power relating to its investigations). ABME is the certifying board

under Alabama’s Controlled Substances Act and is empowered to issue and revoke registrations

to persons for the manufacturing, distributing, or dispensing of controlled substances. See Ala.

Code §§ 20-2-50, et seq. ABME’s investigators exercise the police power of the State of Alabama

when they perform their duties. Ala. Code § 20-20-90. Alabama law authorizes ABME to collect

licensing fees but limits and directs ABME’s discretion with respect to expending those funds.

Ala. Code §§ 34-24-54; 34-24-312; 34-24-313; 34-24-382. Under the Alabama Sunset Law, which

enumerates ABME as a board of the State of Alabama, any funds ABME collects revert to the

State Treasury should ABME cease to operate. Ala. Code §§ 41-20-3(a)(5)(j); 41-20-12. Should

the Alabama Legislature decide to terminate the ABME’s operations under the Alabama Sunset

Law, the state Comptroller is authorized to draw warrants on the State Treasury for any outstanding

accounts legally owed but unsettled. Ala Code § 41-20-14(b). Alabama law authorizes ABME to

“employ such professional, managerial, and clerical staff under such terms, conditions, and

personnel policies as the board deems necessary to enable the board to carry out its duties and

responsibilities.” Ala. Code § 34-24-3111.1.

                                    LEGAL STANDARDS




                                                3
         Case 2:18-cv-00719-SMD Document 78 Filed 05/13/19 Page 4 of 31



        Challenges to subject matter jurisdiction under Rule 12(b)(1) can exist in two different

forms: facial attacks and factual attacks. McElmurray v. Consol. Gov't of Augusta-Richmond Cty.,

501 F.3d 1244, 1251 (11th Cir. 2007). When presented with a facial attack on a plaintiff’s

complaint, a court determines whether the complaint has sufficiently alleged subject-matter

jurisdiction. Id. The court proceeds as if it were evaluating a Rule 12(b)(6) motion, views the

complaint in the light most favorable to the plaintiff, and accepts any well-pled facts alleged in the

complaint as true. Id. Factual attacks, on the other hand, question “the existence of subject matter

jurisdiction in fact, irrespective of the pleadings, and matters outside the pleadings, such as

testimony and affidavits, are considered.” Id. (quoting Lawrence v. Dunbar, 919 F.2d 1525, 1529

(11th Cir. 1990)). The challenge urged here is a facial attack.

        When considering a Rule 12(b)(6) motion to dismiss for failure to state a claim, the court

must construe the complaint in the light most favorable to the plaintiff and accept all well-pled

facts alleged in the complaint as true; however, the court is not required to accept a plaintiff’s legal

conclusions. Ashcroft v. Iqbal, 556 U.S. 662, 129 S. Ct. 1937, 1949 (2009) (noting, “the tenet that

a court must accept as true all of the allegations contained in a complaint is inapplicable to legal

conclusions.”). In evaluating the sufficiency of a plaintiff’s pleadings, a court can make reasonable

inferences in plaintiff’s favor, but it is “not required to draw [p]laintiff[’s] inference.” Aldana v.

Del Monte Fresh Produce, N.A., Inc., 416 F.3d 1242, 1248 (11th Cir. 2005). Similarly,

“unwarranted deductions of fact” in a complaint are not admitted as true for the purpose of testing

the sufficiency of plaintiff’s allegations. Id.; see also Iqbal, 556 U.S. at 681, 129 S. Ct. at 1951

(stating conclusory allegations are “not entitled to be assumed true” (citing Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 554-55, 127 S. Ct. 1955, (2007)). Indeed, to survive a motion to dismiss,

the complaint must contain factual matter, the sufficiency of which states “a claim to relief that is


                                                   4
          Case 2:18-cv-00719-SMD Document 78 Filed 05/13/19 Page 5 of 31



plausible on its face.” Twombly, 550 U.S. at 570. Facial plausibility exists “when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 556).

Simply stated, the “[f]actual allegations must be enough to raise the claim above the speculative

level.” Twombly, 550 U.S. at 555.

                                                 ARGUMENT

I.      Eleventh Amendment Immunity Bars Plaintiff’s Claims Against ABME and the
        ABME Board Members in Their Official Capacities.

        The Eleventh Amendment2 grants immunity and serves as an absolute bar to a suit by an

individual against a state or its agencies in federal court. See Edelman v. Jordan, 415 U.S. 651,

662-63 (1974); Hans v. Louisiana, 134 U.S. 1 (1890). It prohibits citizens from extending the

judicial power of the United States to bring suit against the state itself without that state’s consent.

See, e.g., Carr v. City of Florence, Ala., 916 F.2d 1521, 1524 (11th Cir. 1990) (citing Hans, 134

U.S. 1). “The ultimate guarantee of the Eleventh Amendment is that nonconsenting States may not

be sued by private individuals in federal court.” Board of Trs. of the Univ. of Ala. v. Garrett, 531

U.S. 356, 363 (2001) (citation omitted). “This jurisdictional bar applies regardless of the nature of

the relief sought.” Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 100 (1984) (citation

omitted).

        As explained above, entities acting as arms of the State share the State’s immunity under

the Eleventh Amendment. For purposes of Eleventh Amendment immunity, the ABME is an “arm



2
  The Eleventh Amendment to the United States Constitution specifically proclaims that: “[t]he judicial power of the
United States shall not be construed to extend to any suit in law or equity, commenced or prosecuted against one of
the United States by citizens of another state, or by citizens or subjects of any foreign state.” U.S. CONST. AMEND.
11.




                                                         5
         Case 2:18-cv-00719-SMD Document 78 Filed 05/13/19 Page 6 of 31



of the State.” See Waltz v. Herlihy, 682 F. Supp. 501, 503 (S.D. Ala. 1988) (dismissing a complaint

against ABME under Eleventh Amendment immunity); see also Wood v. Jackson Hosp., No. 2:17-

cv-494-MHT-DAB, 2018 WL 4656422, at *9 (M.D. Ala. Aug. 23, 2018) (R. & R.) (recommending

dismissal of a claim against ABME and its employee under Eleventh Amendment immunity)

adopted by Wood v. Jackson Hosp., et al., No. 2:17cv494-MHT, 2018 WL 4655740 (M.D. Ala.

Sept. 27, 2018).

       While a state can consent to suit being brought against it, Alabama has not agreed to be

sued for alleged violations of an individual’s civil rights. See ALA. CONST. ART. I, § 14 (stating

“the State of Alabama shall never be made defendant in any court of law or equity.”); see also

Nichols v. Ala. State Bar, 815 F.3d 726, 731 (11th Cir. 2016) (citing this provision of the Alabama

Constitution and stating that Alabama has not agreed to be sued for violations of an individual’s

civil rights); Alabama v. Pugh, 438 U.S. 781, 782 (1978) (finding Article One of the Alabama

Constitution of 1901 prohibits the State of Alabama from being able to consent to being sued).

Indeed, “Alabama retains a ‘nearly impregnable’ immunity from suit, and neither the state

legislature nor any other state authority can waive it[.]” Stroud v. McIntosh, 722 F.3d 1294, 1303

(11th Cir. 2013) (internal citations omitted).

       The Congressional abrogation exception to the application of Eleventh Amendment

immunity does not apply to Plaintiff’s claims pursuant to 42 U.S.C. § 1983. While Congress can

abrogate Eleventh Amendment immunity, it did not do so when it enacted 42 U.S.C. § 1983. See,

e.g., Nichols, 815 F.3d at 731; Carr v. City of Florence, 916 F.2d 1521, 1525 (11th Cir. 1990);

Zatler v. Wainwright, 802 F.2d 397, 400 (11th Cir. 1986) (“It is clear that Congress did not intend

to abrogate a state’s eleventh amendment immunity in section 1983 damage suits.”).




                                                 6
         Case 2:18-cv-00719-SMD Document 78 Filed 05/13/19 Page 7 of 31



       Plaintiff cannot bring state law claims against ABME in federal court. Absent consent to

suit or a Congressional override of a state’s immunity, the Eleventh Amendment prohibits a federal

court from exercising jurisdiction over a state entity in federal court. See, e.g., Pennhurst, 465 U.S.

at 97-100, 106 (holding Eleventh Amendment immunity shielded state officials from claims for

injunctive relief for alleged violations of state law); Alyshah v. Georgia, 239 F. App’x 473, 474

(11th Cir. 2007) (holding district court did not err by granting Georgia’s motion to dismiss state

law claims against it based on Eleventh Amendment immunity); Garrett v. Talladega Cty. Drug

& Violent Crime Task Force, 983 F. Supp. 2d 1369, 1376 (N.D. Ala. 2013) (dismissing state law

claims for conversion and replevin against a state entity because Eleventh Amendment immunity

applies to both state and federal claims); Hughes v. Ala. Dep’t of Pub. Safety, 994 F. Supp. 1395,

1409 (M.D. Ala. 1998) (applying Eleventh Amendment immunity to bar consideration of state law

claims against a state entity); Kelley v. Troy State Univ., 923 F. Supp. 1494, 1502 (M.D. Ala. 1996)

(dismissing state law claims against state entity on the basis of Eleventh Amendment immunity).

Thus, this Court cannot entertain any of the claims alleged in this action against ABME, an arm of

the state of Alabama. Plaintiff’s Second Amended Complaint brings two claims directly against

ABME: Count I and Count V. The Eleventh Amendment requires this Court to dismiss those

claims against ABME.

       In addition to the claims he urges directly against ABME, Plaintiff also alleges claims

against ABME Board Members in their official capacities. Eleventh Amendment immunity also

bars Plaintiff’s claims for damages against the ABME Board Members in their official capacities.

Claims for damages against the individuals who carry out the work of State government in their

official capacity are treated as suits against the governmental entity itself. See, e.g., Kentucky v.

Graham, 473 U.S. 159, 166 (1985). This principle recognizes that damages recovered from a


                                                  7
            Case 2:18-cv-00719-SMD Document 78 Filed 05/13/19 Page 8 of 31



person sued in their official capacity would come from the governmental entity itself and not the

official’s personal assets. Id. “[A] claim that state officials violated state law in carrying out their

official responsibilities is a claim against the State that is protected by the Eleventh Amendment.”

Pennhurst, 465 U.S. at 121. For this reason, the Eleventh Amendment precludes Plaintiff’s claims

against the ABME Board Members for damages to the extent that those claims are based on actions

in their official capacity. See, e.g., Waltz, 682 F. Supp. at 503 (applying Eleventh Amendment to

preclude plaintiff’s claims against individual defendants associated with ABME in their official

capacities); Wood, 2018 WL 4656422, at *9 (holding that ABME employee sued in his official

capacity on behalf of ABME shared the ABME’s Eleventh Amendment immunity precluding

damages claims against him). Thus, the Court should dismiss all claims against the ABME Board

Members in their official capacities whether brought pursuant to state or federal law because the

Eleventh Amendment does not allow these claims, all of which seek only damages, to be heard in

this Court.

          Furthermore, to the extent that Count IV contains allegations against the ABME Board

Members in their official capacity for damages, the claim fails as a matter of law. Section 1983

provides a limited remedy when a “person” acting under color of state law deprives a plaintiff of

a right, privilege, or immunity secured by the Constitution, laws, or treaties of the United States.

See, e.g., 42 U.S.C. § 1983.3 While § 1983 authorizes suit against a person acting under color of


3
    Section 1983 provides in relevant part:

               Every person who, under color of any statute, ordinance, regulation, custom, or usage,
               of any State or Territory or the District of Columbia, subjects, or causes to be
               subjected, any citizen of the United States or other person within the jurisdiction
               thereof to the deprivation of any rights, privileges, or immunities secured by the
               Constitution and laws, shall be liable to the party injured in an action at law, suit in
               equity, or other proper proceeding for redress.

42 U.S.C. § 1983.

                                                            8
         Case 2:18-cv-00719-SMD Document 78 Filed 05/13/19 Page 9 of 31



state law, the Supreme Court has held that a state official sued in his or her official capacities for

monetary damages is not a “person” under § 1983. Will v. Mich. Dep’t of State Police, 491 U.S.

58, 71 (1989). For this additional reason, the dismissal of Plaintiff’s Count IV claims against the

ABME Board Members in their official capacities for damages must be dismissed as they do not

meet the definition of a “person” within that statute.

II.    Qualified Immunity Protects the ABME Board Members from Plaintiff’s § 1983
       Claims for Damages in Their Individual Capacities.

       Count IV of the Second Amended Complaint seeks damages against the ABME Board

Members in their individual capacities, but qualified immunity requires the dismissal of these

claims. The long-recognized doctrine of qualified immunity protects government officers when

they are sued in their individual capacities from liability for civil damages so long as the conduct

in which they engaged did “not violate clearly established statutory or constitutional rights of

which a reasonable person would have known.” Vinyard v. Wilson, 311 F.3d 1340, 1346 (11th Cir.

2002) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). This immunity serves the public

interest because it allows government officials to carry out their discretionary duties “without the

fear of personal liability or harassing litigation, . . . protecting from suit all but the plainly

incompetent or one who is knowingly violating the federal law.” Lee v. Ferraro, 284 F.3d 1188,

1194 (11th Cir. 2002) (internal quotation marks and citations omitted). A court called upon to

analyze a question of the applicability of the qualified immunity doctrine must inquire into

“objective legal reasonableness of the action, assessed in light of the legal rules that were clearly

established at the time it was taken.” Wilson v. Layne, 526 U.S. 603, 614 (1999) (internal quotation

marks and citations omitted); see Hope v. Pelzer, 536 U.S. 730, 739 (2002) (“[Q]ualified immunity

operates to ensure that before they are subjected to suit, officers are on notice their conduct is

unlawful.” (internal quotation marks and citation omitted)).

                                                  9
        Case 2:18-cv-00719-SMD Document 78 Filed 05/13/19 Page 10 of 31



       A public official seeking the protection of qualified immunity “must first prove that he was

acting within the scope of his discretionary authority when the allegedly wrongful acts occurred.”

Lee, 284 F.3d at 1194 (internal quotation marks and citation omitted). Courts examining whether

a public official was acting within the scope of his discretionary authority focus on whether the

acts in question are of a type that fall within the employee’s job responsibilities. O’Rourke v.

Hayes, 378 F.3d 1201, 1205 (11th Cir. 2004). A court should ask “whether the government

employee was (a) performing a legitimate job-related function (that is, pursuing a job-related goal),

(b) through means that were within his power to utilize . . . .” Id. (citation omitted).

       The ABME Board Members had supervisory authority over Plaintiff when he served as an

ABME employee sufficient to establish that the actions which they allegedly took were within

their discretionary authority. A government official who possesses supervisory authority over the

employee-plaintiff who is sued for personnel decisions, including administration of discipline to

that employee, acts within the scope of discretionary authority for purposes of the first step of the

qualified immunity analysis. See, e.g., Sims v. Metro. Dade Cty., 972 F.2d 1230, 1236 (11th Cir.

1992). Accord, Cooper v. Smith, 89 F.3d 761, 763-64 (11th Cir. 1996) (terminating employee is a

discretionary function). Under Alabama law, “[t]he State Board of Medical Examiners may

employ such professional, managerial, and clerical staff under such terms, conditions, and

personnel policies as the board deems necessary to enable the board to carry out its duties and

responsibilities.” Ala. Code § 34-24-311.1. The Alabama Administrative Code further elaborates

that the “Board shall employ a qualified individual to serve as Executive Director, whose duties,

responsibilities and compensation shall be set by the Board.” Ala. Admin. Code r.540-x-1-.04

(2015). Additionally, Plaintiff himself alleges that his claim is based on their discretionary actions.

ECF No. 74 at 30. Because the ABME Board Members acted within the scope of their discretionary


                                                  10
        Case 2:18-cv-00719-SMD Document 78 Filed 05/13/19 Page 11 of 31



supervisory authority with respect to the acts challenged as violating Plaintiff’s constitutional

rights, the burden shifts to Plaintiff to show that qualified immunity is not appropriate. Lee, 284

F.3d at 1194.

        Once determined that the officers acted within their discretionary authority, courts use a

two-part test to determine whether qualified immunity is proper. In Saucier v. Katz, the Supreme

Court directed courts to use the following two-part test to determine whether qualified immunity

applies: first, the court determines whether there was a constitutional violation; second, the court

determines whether the constitutional right in question was clearly established. Saucier v. Katz,

533 U.S. 194, 201 (2001). However, the Court has abandoned the rigid order of analysis enunciated

in Saucier and stated that courts are no longer required to first determine whether there was a

constitutional violation. Pearson v. Callahan, 555 U.S. 223, 236, 129 S. Ct. 808, 818 (2009).

                On reconsidering the procedure required in Saucier, we conclude
                that, while the sequence set forth there is often appropriate, it should
                no longer be regarded as mandatory. The judges of the district
                courts and the courts of appeals should be permitted to exercise their
                sound discretion in deciding which of the two prongs of the qualified
                immunity analysis should be addressed first in light of the
                circumstances in the particular case at hand.

Pearson, 129 S. Ct. at 818. Here qualified immunity applies both because the allegations do not

state a claim of a constitutional violation and because the alleged violation as claimed was not

clearly established at the time the ABME Board Members are alleged to have acted.

       Plaintiff’s allegations in Count IV focus on the ways he believes the process was

insufficient but fail to include facts supporting a finding of a constitutionally protected interest. “A

Section 1983 procedural due process claim requires a plaintiff to prove three elements: ‘(1) a

deprivation of a constitutionally protected liberty or property interest; (2) state action; and (3)

constitutionally-inadequate process.’” Catron v. City of St. Petersburg, 658 F.3d 1260, 1266 (11th


                                                  11
        Case 2:18-cv-00719-SMD Document 78 Filed 05/13/19 Page 12 of 31



Cir. 2011) (quoting Grayden v. Rhodes, 345 F.3d 1225, 1232 (11th Cir. 2003)). “To have a

property interest in a benefit, a person clearly must have more than an abstract need or desire for

it. He must have more than a unilateral expectation of it. He must, instead, have a legitimate claim

of entitlement to it.” Board of Regents v. Roth, 408 U.S. 564, 577 (1972). If a governmental

employee has no property interest in his continued employment with the governmental entity, he

is not entitled to procedural due process. See, e.g. Price v. Univ. of Ala., 318 F. Supp. 2d 1084,

1090 (N.D. Ala. 2003), aff’d No. 03-15511, 2004 WL 1253201, at *2-*3 (11th Cir. 2004). Plaintiff

alleged nothing in Count IV that would support a finding that he had a constitutionally protected

liberty or property interest. For this reason, Count IV fails to state a claim for which relief can be

granted.

       Assuming arguendo that the Court allows Plaintiff to argue the “implied contract” alleged

in Count I as a basis for his procedural due process claim, Count IV is still deficient. The well-

pleaded factual allegations of the complaint even viewed in the light most favorable to Plaintiff

compel a conclusion that the Statute of Frauds applies to prevent a property interest from vesting

in Plaintiff and that supports a basis for finding that due process was not required. Plaintiff alleges

that the former Executive Director of ABME communicated to him an offer of employment as

Associate Executive Director for a minimum duration of four years with an “expectancy of

eventually becoming Executive Director.” ECF No. 74 at 8. Plaintiff does not allege that any

writing supported this offer.

       An oral promise for employment of the duration alleged fails to create an enforceable

contract. The Alabama Statute of Frauds requires that “every agreement which, by its terms, is not

to be performed within one year from the making thereof” is void unless it is evidenced by a

writing. See, e.g., Ala. Code § 8-9-2 (1975); Trum v. Melvin Pierce Marine Coating, Inc., 562 So.


                                                  12
        Case 2:18-cv-00719-SMD Document 78 Filed 05/13/19 Page 13 of 31



2d 235, 236 (Ala. 1990) (holding that statute of frauds precluded the claim of a plaintiff who sued

on an oral employment contract for four-year period alleging breach of that contract through

termination prior to the expiration of the four-year period); Selby v. Quartrol Corp., 514 So. 2d

1294, 1295-96 (Ala. 1987) (holding that oral discussions of a contract of employment for at least

three years without a writing violated the statute of frauds and cannot form the basis for an

enforceable employment contract). Because the alleged employment contract was void under the

Alabama Statute of Frauds, Plaintiff has no constitutional property right in his employment and

dismissal of his procedural due process claim is warranted on the basis of qualified immunity. See

Price, 318 F. Supp. 2d at 1090 (dismissing procedural due process claim against state official in

his individual capacity on the basis of qualified immunity because employee did not have a

property interest in his employment because his agreement was not reduced to writing and signed

as the Alabama Statute of Fraud requires and because his right to due process could not be said to

be clearly established). Indeed, even partial performance under an agreement and the entity’s

failure to dispute its existence does not provide an employee with a constitutional property right

in such a contract because it was void under Alabama law. See, Price, 2004 WL 1253201, at *3

(affirming dismissal on the basis of qualified immunity as to claims against state official in his

individual capacity).

        Further, assuming the facts as alleged in the Second Amended Complaint are true, Plaintiff

had no property interest in his employment in the Executive Director position because his

employment in that position was at-will. Alabama law and policy firmly establish that Alabama is

an at-will employment state. See Ex parte Amoco Fabrics & Fiber Co., 729 So. 2d 336, 339 (Ala.

1998) (“The bedrock principle of Alabama employment law is that, in the absence of a contract

providing otherwise, employment in this state is at-will, terminable at the will of either party.


                                                13
        Case 2:18-cv-00719-SMD Document 78 Filed 05/13/19 Page 14 of 31



Under this doctrine, an employee may be discharged for any reason, good or bad, or even for no

reason at all.”); see also LeFleur v. Hugine, 587 F. App’x 536, 541-42 (11th Cir. 2014)

(“Employment in Alabama is terminable at will by either party for any reason unless there is an

express and specific contract for lifetime employment or employment for a specific duration. At

will employment may be terminated with or without cause or justification, and employees bear a

heavy burden of proof to establish that an employment relationship is other than at will.” (citations

and quotations omitted)); Shows v. Morgan, 40 F. Supp. 2d 1345, 1355 (M.D. Ala. 1999) (“Under

Alabama law, a state employee must demonstrate that his employment is ‘permanent’ or

terminable only for cause to demonstrate a constitutionally cognizable property interest.” (citing

Green v. City of Hamilton Housing Auth., 937 F.2d 1561, 1564 (11th Cir. 1991))).

       According to the allegations of the Second Amended Complaint, Plaintiff makes no claim

to an express employment contract, but instead asserts he had an implied contract. The allegations

in support of that contention, however, fall short of creating the factual predicate for finding an

implied contract for purposes of supporting a constitutionally cognizable property interest.

Plaintiff alleges that the offer he accepted was for a minimum four-year duration, but he alleges

that position he accepted for that term and salary and benefits was the Associate Executive Director

position. ECF No. 74 at 8. Plaintiff acknowledges that he left the position of Associate Executive

Director after less than two years—without penalty—to accept a position as Executive Director.

ECF No. 74 at 9. The Second Amended Complaint is devoid of any allegation regarding any offer

from ABME to Plaintiff that would arguably constitute a clear and unequivocal offer of

employment for a definite duration in that new position of Executive Director. Accordingly,

Plaintiff has failed to allege that he was given a clear and unequivocal offer of lifetime employment

or employment of definite duration in the position of Executive Director to overcome the


                                                 14
        Case 2:18-cv-00719-SMD Document 78 Filed 05/13/19 Page 15 of 31



presumption that he was an at-will employee after he changes positions. Plaintiff cannot now claim

a property interest in his employment as Executive Director arising from some expectation he had

based on alleged promises relating to his term of service in another position. This is the kind of

unilateral expectation of continued employment to which due process protections do not attach.

       In the alternative, even if the Court finds some basis for Plaintiff to enjoy a property interest

in his employment as alleged in the Second Amended Complaint, dismissal is still appropriate

because he received constitutionally adequate notice and an opportunity to be heard prior to being

asked to resign or face dismissal for cause. While Plaintiff alleges a very specific list of protections

he contends constitute adequate pre-dismissal procedural due process, they far exceed what is

required for pre-dismissal notice. All that is required is an “oral or written notice of the charges

against him, an explanation of the employer’s evidence, and an opportunity to present his side of

the story.” Loudermill, 470 U.S. at 546. “To require more than this prior to termination would

intrude to an unwarranted extent on the government’s interest in quickly removing an

unsatisfactory employee.” Id. Plaintiff’s own allegations reveal that he received notice that

employees in the legal division had complained about problems with his behavior, his favoritism

toward another employee, and his going around the legal division. ECF No. 74 at 16. Furthermore,

Plaintiff received notice from Defendant LeQuire that members of the legal division were

considering quitting or bringing suit. Id. Plaintiff alleges he asked these members of the legal

division to meet with him and one expressed she was never going to meet with Plaintiff alone in a

room again. ECF No. 74 at 17. Plaintiff asked why the employees had talked to Defendant LeQuire

about a problem without mentioning it to Plaintiff. Id. Plaintiff and the members of the legal

division disagreed about whether the legal division reported to Plaintiff or to the members of the

Board and Plaintiff regarding the conduct of Defendant Eric Wilson Hunter (“Hunter”) and


                                                  15
        Case 2:18-cv-00719-SMD Document 78 Filed 05/13/19 Page 16 of 31



Defendant Patricia Shaner (“Shaner”) as insubordination justifying their dismissal. ECF No. 74 at

17-18. If nothing else, these discussions put Plaintiff on notice that his working relationship with

Defendants Hunter and Shaner had disintegrated. By September 18, 2017, Plaintiff alleges he

could tell that Defendants Falgout and LeQuire were defending Defendants Hunter and Shaner.

ECF No. 74 at 20-21. On September 20, 2017, Plaintiff was invited to address the members of the

ABME Board without limitation as to topics and afforded the opportunity to be heard about the

situation regarding his issues with Defendants Hunter and Shaner. ECF No. 74 at 28.

       In sum, qualified immunity shields the ABME Board Members in their individual

capacities from Plaintiff’s claims pursuant to 42 U.S.C. § 1983 and requires dismissal of those

claims. Plaintiff cannot point to an authority which could have clearly established he was entitled

to more process than he received or otherwise justify depriving these defendants from qualified

immunity because he received constitutionally adequate notice and an opportunity to be heard.

III.   Plaintiff’s State Law Claims All Fail as A Matter of Law as They Fail to State A Claim
       Upon Which Relief Can Be Granted.

       In addition to Plaintiff’s failure to state a plausible claim under § 1983 and the previously

addressed immunity issues, the Plaintiff’s state law claims fail to state a plausible claim and,

therefore, should be dismissed. Count I of the Plaintiff’s Second Amended Complaint fails to set

forth a contract that satisfies the Statute of Frauds and, even assuming the contract is valid, was

completed when Plaintiff was promoted to Executive Director. Count II fails to plead facts that

would entitle Plaintiff to relief under a tortious interference claim. Count III makes no allegations

against ABME or the ABME Board Members, however, to the extent the claim could be construed

as asserting claims, the ABME Board Members adopt and incorporate the arguments made by its

co-defendants: MASA, Harrison, Shaner, and Hunter.



                                                 16
        Case 2:18-cv-00719-SMD Document 78 Filed 05/13/19 Page 17 of 31



       A. Plaintiff’s Breach of Contract Claim Fails as a Matter of Law Because the Statute
          of Frauds Voids Oral Contracts Incapable of Being Performed Within One Year.

       Plaintiff’s claim for relief against ABME under a breach of implied contract theory fails

because his own pleadings fail to allege an enforceable writing evidencing the contract. In fact, the

nature of Plaintiff’s implied contract count necessarily concedes there is no writing evidencing a

contract between the parties. As previously noted, the Alabama Statute of Frauds states “[e]very

agreement which, by its terms, is not to be performed within one year from the making thereof” is

void unless it is evidenced in writing and signed by the party enforcement is sought against. Ala.

Code § 8-9-2. Alabama’s Statute of Frauds codifies a long standing, well-known legal principle.

For an oral contract to be valid despite the Statute of Frauds, it must be either (1) an executed

contract; or (2) “an executory contract subject to a reasonable possibility of performance within

one year.” Trum v. Melvin Pierce Marine Coating, Inc., 562 So. 2d 235, 236 (Ala. 1990).

       The Alabama Supreme Court confirmed the Statute of Frauds applies to oral contracts for

more than a year in the employment context. Id. at 236-37. In Trum, a plaintiff sought damages

for breach of an oral contract that guaranteed him employment with the defendant for at least four

years. Id. at 236. The trial court granted the defendants’ motions for summary judgment. Id. In

affirming the trial court’s decision on the contract claim, the Supreme Court of Alabama stated:

               In the present case, the plaintiff alleged, and the undisputed evidence
               showed, that there was no writing evidencing the terms of his
               employment. The plaintiff stated in his affidavit submitted in
               opposition to the motion for summary judgment that he had entered
               into an agreement with the defendants whereby he was to be
               employed for a period of four years. By his own admission, the
               plaintiff brought suit on an oral, executory contract that was
               incapable of performance under its terms within one year. . . . The
               summary judgment on the contract claim was proper.




                                                 17
        Case 2:18-cv-00719-SMD Document 78 Filed 05/13/19 Page 18 of 31



Id. at 236-37 (emphasis added). Plaintiff’s Second Amended Complaint makes similar fatal

allegations. Plaintiff alleges no writing evidencing the alleged contract, which clearly by its alleged

terms requires at least four years to complete.

        Therefore, this Court should dismiss Count I, the Plaintiff’s breach of implied contract

claim, for failure to state a claim.

        B. The Plaintiff’s Implied Contract For A Definite Period Fails As A Matter of Law.4

         Even assuming Plaintiff’s allegation is correct that “the former Executive Director of the

State Board of Medical Examiners extended a specific offer to the Plaintiff . . . [to] accept a new

job as Associate Executive Director of the [ABME] for four (4) years,” ECF No. 74 at 8, and that

the Statute of Frauds somehow does not apply, the Plaintiff had nothing more than a mere

expectancy in continued employment as the Executive Director. See Moulthrop v. Hyett, 105 Ala.

493, 495 (Ala. 1895) (stating that a mere expectancy is an insufficient basis to award damages).

As previously stated, Alabama law presumes an employee is an at-will employee “unless there is

an express and specific contract for lifetime employment or employment for a specific duration.”

LeFleur, 587 F. App’x at 541-42. Even if the former Executive Director’s alleged comments

constitute an “express and specific contract” for the position of Associate Executive Director,

Plaintiff terminated this “contract” when he accepted the position as Executive Director. Plaintiff

does not allege that he had any implied contract of any particular term in the position of Executive

Director.

        Once Plaintiff left the position of Associate Executive Director, he became an at-will

employee in the position of Executive Director. As such, he was capable of being fired for “any

reason, good or bad, or even for no reason at all,” Ex parte Amoco Fabrics & Fiber Co., 729 So.


4
 This section assumes—without agreement—that Plaintiff’s allegation of an implied contract for the Associate
Executive Director Position is enforceable.
                                                    18
           Case 2:18-cv-00719-SMD Document 78 Filed 05/13/19 Page 19 of 31



2d at 339. Here, Plaintiff completed the alleged contract and/or waived any rights under the alleged

contract at the time he left his position as Associate Executive Director and accepted the position

as Executive Director. That is, accepting Plaintiff’s allegations as true, the only representation

related to duration of employment with ABME relates to his employment as Associate Executive

Director. See ECF No. 74 at 8. Plaintiff makes no allegations that this term of employment was

represented to carry over into his employment as Executive Director. Any additional contract for

employment must be based on additional oral5 or written representations to constitute anything

other than at-will employment, see Echols, 2010 WL 11561201, at *11, which Plaintiff has not

alleged.

         While Plaintiff may argue the alleged contract contemplated his promotion to Executive

Director, the allegations Second Amended Complaint do not support this assertion. In Count I of

the Second Amended Complaint, the Plaintiff pleads:

                  In January 2015, the former Executive Director of the State Board
                  of Medical Examiners extended a specific offer to the Plaintiff to
                  leave his job as Director of the Legislative Fiscal Office where he
                  had been employed for the previous 39 years, and accept a new job
                  as Associate Executive Director of the State Board of Medical
                  Examiners for four (4) years with the expectancy of eventually
                  becoming Executive Director.

ECF No. 74 at 8 (emphasis added). Assuming all facts in Plaintiff’s favor, this allegation is

insufficient to constitute the specific terms with respect to any position other than Associate

Executive Director. “While [Alabama] law does not favor the discharge of contracts because of

uncertainty, yet, when they are so vague and indefinite in their terms that the damages flowing

from a breach cannot be ascertained, the courts will not undertake to give them effect.” Christie,

Lowe & Heyworth v. Patton, 148 Ala. 324, 326 (Ala. 1906). At best, the alleged contract invites


5
 As stated, the only oral representation that could form a contract for employment is an offer of lifetime employment.
Green, 937 F.2d at 1563-64.
                                                         19
         Case 2:18-cv-00719-SMD Document 78 Filed 05/13/19 Page 20 of 31



two interpretations as to the position of Executive Director, neither of which are favorable to

Plaintiff. First, the alleged contract may refer to the fact that Plaintiff would become Executive

Director. In this sense, the contract was completed the moment Plaintiff became Executive

Director and Plaintiff alleges no specific reference to the duration of his employment as Executive

Director, aside from the conclusory allegations referenced above. The second, and more likely

result, is the “expectancy of eventually becoming Executive Director” is so vague and indefinite

as to be unenforceable.6 Thus, like the first interpretation, Plaintiff’s failure to plead a specific

duration of his employment as Executive Director is fatal to this claim.

        Therefore, Plaintiff’s claim for relief as an implied contract fails as a matter of law and this

Court should dismiss Counts I.

        C. Plaintiff’s Tortious Interference with Employment Claim Fails to State a Plausible
           Claim Against the ABME Board Members.

        Plaintiff cannot state a plausible tortious interference with employment claim against the

ABME Board Members upon which relief can be granted because they were not strangers to the

relationship with which they purportedly interfered. “Under Alabama law, the essential elements

of the tort of intentional interference with contractual or business relations are: (1) the existence

of a protectable business relationship; (2) of which the defendant knew; (3) to which the defendant

was a stranger; (4) with which the defendant intentionally interfered; and (5) damage.” Golloway

v. Bd. of Trs. of Auburn Univ., No. 3:16-CV-375-WKW, 2017 WL 4011020, at *2 (M.D. Ala.

Sept. 12, 2017) (quoting Ex parte Hugine, 256 So. 3d 30 (Ala. 2017)) (internal quotations omitted).

“A party is not a stranger to a business relationship if he or she has any beneficial or economic

interest, or control over, the relationship.” Hand v. Univ. of Ala. Bd. of Trs., 304 F. Supp. 3d 1173,



6
 Notably, this same reasoning prevents the entire alleged “contract” from being enforceable under state law. Alabama
requires a clear and unequivocal offer to form a contract.
                                                        20
        Case 2:18-cv-00719-SMD Document 78 Filed 05/13/19 Page 21 of 31



1184 (N.D. Ala. 2018) (quoting Tom’s Foods, Inc. v. Carn, 896 So. 2d 443, 454 (Ala. 2004))

(internal quotations omitted). It is clear that “[w]hen the defendant is an essential party to the

allegedly injured business relationship, the defendant is a participant in that relationship instead of

a stranger to it.” Edwards v. Prime, Inc., 602 F.3d 1276, 1302 (11th Cir. 2010) (citations omitted).

Further, “because a breach of a contract does not give rise to an action for the tort of intentional

interference with business or contractual relations, a party to a contract cannot, as a matter of law,

be liable for tortious interference with the contract.” Lolley v. Howell, 504 So. 2d 253, 255-56

(Ala. 1987) (citations omitted). Plaintiff alleges in the Second Amended Complaint that he had an

implied employment contract with ABME. ECF No. 74 at 8-11. Assuming those allegations are

true, as required for the purposes of this motion, the ABME Board Members in their official

capacities were parties, not strangers, to the contractual or business relationship and therefore

cannot be liable for tortious interference with that relationship. See Lolley, 504 So. 2d at 255.

Accordingly, Plaintiff’s claim for tortious interference with employment must fail against ABME

and the ABME Board Members in their official capacities, and the claim should be dismissed

against them.

       Moreover, assuming arguendo that the ABME Board Members in their individual

capacities were not parties to the purported employment contract with Plaintiff, his claim for

tortious interference with employment claim against them also fails. Alabama law permits a

plaintiff to maintain a claim of interference with business relations against an individual officer

with regard to business or contractual relations to which their corporation is a party. See Perlman

v. Shurett, 567 So. 2d 1296, 1297 (Ala. 1990) (“[C]orporate officers or employees may

individually commit the tort of intentional interference with business or contractual relations to

which their corporation or employer is a party.” (alteration in original) (internal quotations and


                                                  21
        Case 2:18-cv-00719-SMD Document 78 Filed 05/13/19 Page 22 of 31



citation omitted)). However, a plaintiff can only state a plausible intentional interference claim in

that context, “if he shows that the defendants acted outside their scope of employment and did so

maliciously.” Golloway, 2017 WL 4011020, at *2 (internal quotations and citation omitted). “An

action outside of the scope of employment, in this context, is the same as an action outside of the

employee's scope of authority.” Id. (citing McGlathery v. Ala. A&M Univ., 105 So. 3d 437, 447

(Ala. Civ. App. 2012)). “Since an action for tortious interference will not lie against an employee

or officer for conduct within the general range of his authority which he exercises for the benefit

of the employer, . . . , [an officer] will be subject to liability only if he abandons his employer's

business in a ‘very marked and unusual’ manner.” Morrow v. Auburn Univ., 973 F. Supp. 1392,

1410 (M.D. Ala. 1997) (internal citations omitted).        “A plaintiff may show the defendant

employee’s conduct sufficiently deviated from the scope of his authority by demonstrating that the

employee played a direct role in interfering with plaintiff's business relation and acted in such a

manner in order to obtain a personal benefit.” Id. (citing Pegram v. Hebding, 667 So. 2d 696, 701-

702 (Ala. 1995)). Further, “in order to show malice the plaintiff must make a strong showing of a

pattern of interference, which requires more than an isolated incident of actions beyond the scope

of the defendant’s employment.” Golloway, 2017 WL 4011020, at *2 (quoting McGlathery v.

Ala. A&M Univ., 105 So. 3d 437, 447 (Ala. Civ. App. 2012)).

       Here, assuming the factual allegations in the Second Amended Complaint are true, the facts

as alleged are insufficient to state a plausible claim of tortious interference with employment

against the ABME Board Members in their individual capacities because it fails to allege that they

acted outside the scope of their employment and with malice. Plaintiff alleges the ABME “is the

only one authorized to dismiss employees” and complains that the ABME Board Members

“participated in a monthly meeting of the Board of Censors on the morning of September 20,


                                                 22
         Case 2:18-cv-00719-SMD Document 78 Filed 05/13/19 Page 23 of 31



2017,” “actively participated in his termination,” and “engaged in deliberations and or discussions

on September 20, 2017, in support of his dismissal.” ECF No. 74 at 7, 19, 21. Those allegations

certainly do not specify any conduct of the ABME Board Members that are outside their scope of

employment as that scope is factually described in the Second Amended Complaint. The rest of

Plaintiff’s complaints involve purported actions taken by Defendants Harrison, Shaner and Hunter,

but do not involve any actions committed by the ABME Board Members that were beyond their

ABME duties. ECF No. 74 at 11-22. Indeed, no allegations in the Second Amended Complaint

specify how or when the ABME Board Members acted outside the scope of their employment as

they had the authority to dismiss employees.7 Further, Plaintiff has not alleged nor indicated that

the ABME Board Members instituted a pattern of interference that was outside their scope of

employment, such as repeatedly spreading fabrications about Plaintiff to his colleagues. Cf.

Golloway, 2017 WL 4011020, at *3 (denying a Rule 12(b)(6) dismissal of a tortious interference

claim where the plaintiff alleged that the defendants maneuvered to have the plaintiff terminated

by Auburn University, his employer). Plaintiff also has not alleged that the ABME Board Members

“acted in such a manner in order to obtain a personal benefit.” Morrow, 973 F. Supp. at 1410

(citing Pegram, 667 So. 2d at 701-702). Accordingly, Plaintiff fails to allege a plausible claim




7
  See ECF No. 74 at 16 (alleging Defendant LeQuire had a conversation with Plaintiff on “September 13, 2017 . . .
[which] was the customary monthly meeting date with Defendant LeQuire to go over upcoming items on the agenda
for the monthly [ABME] board meeting in one week”); Id. at 16 (alleging Defendant LeQuire had a conversation with
Plaintiff regarding Defendant Hunter); Id. at 16 (alleging Plaintiff had another conversation with Defendant LeQuire
where Plaintiff complained about insubordination from Defendants Shaner and Hunter, and Defendant LeQuire agreed
with Plaintiff); Id. at 20 (alleging Plaintiff met with Defendants Falgout and LeQuire because it was “[t]he customary
day for the Executive Director to review the schedule for the upcoming Credential Committee meeting with the Board
Chairman and Board Vice-Chairman” and “as the meeting concluded Defendants Falgout and LeQuire were now
defending Defendants Shaner and Hunter”); Id. at 21 (alleging after a “[r]outine meeting of the Credentials
Committee” that Defendant LeQuire asked Plaintiff how he “was going to be able to pay for the new house [he] has
recently purchased”); Id. at 21 (alleging the ABME conducted their meeting and then went “into an unrecorded
executive session” where purported false statements from Defendants Shaner, Hunter and Harrison “were shared with
members of the [ABME]” and were “presented as true” by Defendants Falgout and LeQuire).
                                                         23
       Case 2:18-cv-00719-SMD Document 78 Filed 05/13/19 Page 24 of 31



against the ABME Board Members in their individual capacities for tortious interference with

employment and thus this claim against them should be dismissed.

       In sum, for the reasons discussed above, Plaintiff’s claims for tortious interference against

the ABME Board Members are due to be dismissed.

IV.    The ABME Board Members Are Entitled to State Agent Immunity Under Cranman.

       The ABME Board Members are entitled to state agent immunity on all Plaintiff’s state law

claims. State-Agent immunity as outlined in Ex parte Cranman and its progeny shields the ABME

Board Members from liability for claims pursuant to Alabama law. In Cranman, the Supreme

Court of Alabama enunciated the rule governing State-agent immunity as follows:

              A State agent shall be immune from civil liability in his or her
              personal capacity when the conduct made the basis of the claim
              against the agent is based upon the agent’s
                  (1) formulating plans, policies, or designs; or
                  (2) exercising his or her judgment in the administration of a
                      department or agency of government, including, but not
                      limited to, examples such as:
                      (a) making administrative adjudications;
                      (b) allocating resources;
                      (c) negotiating contracts;
                      (d) hiring, firing, transferring, assigning, or supervising
                      personnel; or
                  (3) discharging duties imposed on a department or agency by
                  statute, rule, or regulation, insofar as the statute, rule, or
                  regulation prescribes the manner for performing the duties and
                  the State agent performs the duties in that manner; or
                  ...
                  Notwithstanding anything to the contrary in the foregoing
                  statement of the rule, a State agent shall not be immune from
                  civil liability in his or her personal capacity
                           (1) when the Constitution or laws of the United States,
                           or the Constitution of this State, or laws, rules, or
                           regulations of this State enacted or promulgated for the
                           purpose of regulating the activities of a governmental
                           agency require otherwise, or
                           (2) when the State agent acts willfully, maliciously,
                           fraudulently, in bad faith, beyond his or her authority, or
                           under a mistaken interpretation of the law.

                                                24
        Case 2:18-cv-00719-SMD Document 78 Filed 05/13/19 Page 25 of 31




792 So. 2d 392, 405 (2000) (emphasis added); see also, Ex parte Randall, 971 So. 2d 652, 662

(Ala. 2007) (“Although Cranman was a plurality decision, the restatement of law as it pertains to

State-agent immunity set forth in Cranman was subsequently adopted by this Court’s decisions in

Ex parte Rizk, 791 So. 2d 911 (Ala. 2000), & Ex parte Butts, 775 So. 2d 173 (Ala. 2000).”).

        In Ex parte Estate of Reynolds, the Supreme Court of Alabama outlined the proper analysis

for a claim of state-agent immunity under Cranman:

                This Court has established a “burden-shifting” process when a party
                raises the defense of State-agent immunity. Giambrone v. Douglas,
                874 So. 2d 1046, 1052 (Ala. 2003). In order to claim State-agent
                immunity, a State agent bears the burden of demonstrating that the
                plaintiff’s claims arise from a function that would entitle the State
                agent to immunity. Giambrone, 874 So. 2d at 1052; Ex parte Wood,
                852 So. 2d 705, 709 (Ala. 2002). If the State agent makes such a
                showing, the burden then shifts to the plaintiff to show that the State
                agent acted willfully, maliciously, fraudulently, in bad faith, or
                beyond his or her authority. Giambrone, 874 So. 2d at 1052; Wood,
                852 So. 2d at 709; Ex parte Davis, 721 So. 2d 685, 689 (Ala. 1998)
                “A State agent acts beyond authority and is therefore not immune
                when he or she ‘fail[s] to discharge duties pursuant to detailed rules
                or regulations, such as those stated on a checklist.’” Giambrone, 874
                So. 2d at 1052 (quoting Ex parte Butts, 775 So. 2d 173, 178 (Ala.
                2000)).

946 So. 2d 450, 452 (Ala. 2006).

        Here, the ABME Board Members were acting in a discretionary function that would entitle

them to State-agent immunity. The members were acting as members of the ABME when they

made a supervisory decision to offer Plaintiff the choice between resignation and dismissal for

cause. See id. (“a state agent shall be immune from civil liability in . . . exercising his . . . judgment

in the administration of a department or agency of government, including, but not limited to,

examples such as . . . firing . . . personnel.” (emphasis added)); Ex parte Hugine, 256 So. 3d 30,

59 (Ala. 2017) (holding university employees were entitled to State-agent immunity in firing an


                                                   25
        Case 2:18-cv-00719-SMD Document 78 Filed 05/13/19 Page 26 of 31



employee of the state). Accordingly, because the facts as alleged in the Second Amended

Complaint show that the ABME Board Members were acting in a discretionary function, they are

entitled to State-agent immunity.

       Further, Plaintiff has failed to allege facts that plausibly establish that the ABME Board

Members acted willfully, maliciously, fraudulently, in bad faith, beyond their authority, or under

a mistaken interpretation of law. This Court should disregard Plaintiff’s conclusory allegations

that the ABME Board Members acted maliciously because he fails to allege any underlying facts

supporting these conclusions. Iqbal, 556 U.S. at 686 (“the Federal Rules does not require courts to

credit a complaint’s conclusory statements without reference to its factual context.”); Twombly,

550 U.S. at 570. For example, in his Statement of the Case, Plaintiff claims that the ABME Board

Members engaged in a conspiracy to “maliciously . . . cause[] the forced and constructive dismissal

of the Plaintiff from his position as Executive Director . . . .” ECF No. 74 at 2. Plaintiff’s Second

Amended Complaint contains only conclusory allegations in his Statement of the Case and

introduction of the Parties that the ABME Board Members engaged in a malicious conspiracy to

oust him. Defying this Court’s April 5, 2019 Order, no such allegations are made in the required

clear indication of “which specific factual allegations are material to each specific count.” ECF

No. 73 at 7. Accordingly, the ABME Board Members are entitled to State-agent immunity because

Plaintiff has not alleged facts establishing that their conduct fell within any of the exceptions

outlined in Cranman.

V.     Plaintiff Does Not Have Standing to Seek the Declaratory and Injunctive Relief He
       Demands in Count V Against ABME.

       Count V in the Second Amended Complaint fails because Plaintiff lacks standing to assert

a claim for declaratory and injunctive relief. Because he seeks to invoke this Court’s jurisdiction,

Plaintiff bears the burden of establishing standing. Lujan v. Defenders of Wildlife, 504 U.S. 555,

                                                 26
            Case 2:18-cv-00719-SMD Document 78 Filed 05/13/19 Page 27 of 31



561 (1992); see also Coccaro v. Geico Gen. Ins. Co., 648 F. App’x 876, (11th Cir. 2016). There

are three requirements for a plaintiff to have standing in federal court. First, “the plaintiff must

have suffered an ‘injury in fact[.]’” United States v. Hayes, 515 U.S. 737, 743 (1995) (citation

omitted); see Steel Co. v. Citizens for a Better Environ., 523 U.S. 83, 102-03 (1998) (citing Lujan

v. Defs. of Wildlife, 504 U.S. 555 (1992)) (referring to standing as a “irreducible constitutional

minimum”); Lively v. Ala. State Bar, 2012 WL 7761567, at *5 (M.D. Ala. Dec. 10, 2012). This

injury cannot be “conjectural or hypothetical” but, instead, must be “concrete and particularized”

and “actual or imminent.” Hayes, 515 U.S. at 743. Second, the plaintiff must establish a “causal

connection between the injury and the conduct complaint of” in the complaint. Id. Finally, “it must

be likely, as opposed to merely speculative, that the injury will be redressed by a favorable

decision.” Id.

           Plaintiff cannot meet this standard because the only alleged injury in Count V of the Second

Amended Complaint is entirely and wholly speculative. Plaintiff asks this Court to “declare the

interpretation” of several Alabama Statutes, Constitutional Provisions, and Executive Orders, but

Plaintiff’s only statement on potential future injury is “so that future Executive Directors won’t

have to risk his/her job status by confronting Board members with the illegal practices.” ECF No.

74 at 32-33. Notably, Plaintiff does not attempt to relate Count V to any of the claims previously

alleged. The demand for these remedies stands apart from any claim for relief and is unconnected

to them.8 Instead, Plaintiff provides a wholly speculative injury to someone other than him that

does not meet the “concrete and particularized” standard previously set forth. Count V fails on this

ground alone.




8
    This further makes it difficult to discern whether Count V is brought pursuant to state law or federal law.
                                                            27
            Case 2:18-cv-00719-SMD Document 78 Filed 05/13/19 Page 28 of 31



           Nonetheless, assuming arguendo Plaintiff relates Count V to his other claims, the requested

relief will not redress the injury identified in those claims. Otherwise stated, even if this Court

holds in Plaintiff’s favor on all requested relief in Count V, it will have no effect on him personally.

Instead, the Plaintiff seeks relief for other future hypothetical plaintiffs, which is insufficient to

satisfy Article III’s standing requirement. There are no set of facts alleged in Count V that would

entitle Plaintiff to any relief, therefore, Count V should be dismissed.

           In addition to general standing to bring an action in federal court, Plaintiff lacks standing

to bring an action for declaratory and injunctive relief. A plaintiff seeking declaratory or injunctive

relief must show “a real and immediate threat of future injury” by showing “a sufficient likelihood

that he will be affected by the unlawful conduct in the future.” See Koziara v. City of Casselberry,

392 F.3d 1302, 1305 (11th Cir. 2004) (emphasis added); Coccaro, 648 F. App’x at 879 (citing

Strickland v. Alexander, 772 F.3d 876, 883 (11th Cir. 2014)). Plaintiff’s Second Amended

Complaint wholly fails to address this requirement. Not only does Plaintiff fail to address whether

there is a future likelihood to anyone, Plaintiff fails to address how any future alleged illegal

conduct would injure him personally. Without a concrete and particularized articulation of how

Plaintiff could be injured in the future, his claim for declaratory and injunctive relief cannot

succeed. Id.9 Defendants, and this Court, are left to speculate as to who could possibly be injured

by future conduct, but as the Second Amended Complaint shows, Plaintiff is not at risk of future

injury.

           For these reasons, this Court should dismiss Count V of the Second Amended Complaint.




9
    For a collection of cases, see Cone Corp. v. Fla. Dep’t of Transp., 921 F.2d 1190, 1205 (11th Cir. 1991).
                                                           28
        Case 2:18-cv-00719-SMD Document 78 Filed 05/13/19 Page 29 of 31



                                           CONCLUSION

        For these reasons, ABME and the ABME Board Members respectfully submit that the

claims against them in the Second Amended Complaint are due to be dismissed.

        Consistent with the Middle District of Alabama’s Administrative Procedure for Filing,

Signing, and Verifying Pleadings and Documents in the District Court under the CM/ECF System,

the filing attorney certifies that all signatories to this document agree to its filing.

        Respectfully submitted this 13th day of May, 2019.

                                                /s/ Barbara J. Wells
                                                BARBARA J. WELLS (GIL037)
                                                C. RICHARD HILL, JR. (HIL045)
                                                JERUSHA T. ADAMS (ASB-5895-S54S)
                                                BLAKE BROOKSHIRE (BRO313)
OF COUNSEL:
CAPELL & HOWARD, P.C.
150 South Perry Street (36104)
Post Office Box 2069
Montgomery, AL 36102-2069
Telephone: (334) 241-8000
Facsimile: (334) 323-8888
Email: Barbara.Wells@chlaw.com
Email: Rick.Hill@chlaw.com
Email: Jerusha.Adams@chlaw.com
Email: Blake.Brookshire@chlaw.com

                                                /s/ Tabor R. Novak, Jr.
                                                TABOR R. NOVAK, JR. (NOV001)
                                                MILAND F. SIMPLER, III (SIM103)
                                                Attorneys for State Board of Medical Examiners,
                                                Drs. LeQuire, Brown, Jordan, Meigs, Rice, Rogers,
                                                Falgout, Ayers, Herrick, Leung, and Owens

OF COUNSEL:
BALL BALL MATTHEWS & NOVAK, PA
445 Dexter Avenue Suite 9045
Montgomery, Alabama 36104
Telephone: (334) 387-7680
Facsimile: (334) 387-3222
Email: tnovak@ball-ball.com
Email: msimpler@ball-ball.com

                                                   29
       Case 2:18-cv-00719-SMD Document 78 Filed 05/13/19 Page 30 of 31




                               CERTIFICATE OF SERVICE

     On May 13, 2019, I electronically filed this document with the Clerk of the Court using the
CM/ECF system, which will send notification to all counsel of record listed below:

B. Kincey Green Jr.
Reeves & Stewart PC
PO Box 447
Selma, AL 36072-0447
Email: Kincey@bellsouth.net

Arnold W. Umbach, III
Walter William (Billy) Bates
Madeleine Greskovich
Starnes Davis Florie LLP
100 Brookwood Place #7
Birmingham, Alabama 35209
Email: tumbach@starneslaw.com
       wbates@starneslaw.com
       mgreskovich@starneslaw.com

Marc James Ayers
Davis S. Vaughn
Bradley Arant Boult Cummings LLP
One Federal Place
1819 5th Avenue North
Birmingham, Alabama 35203
Telephone: (205) 521-8598
Facsimile: (205) 488-6598
Email: mayers@bradley.com
Email: dvaughn@bradley.com

Brandon K. Essig
Logan T. Matthews
Lightfoot Franklin & White LLC
The Clark Building
400 20th Street North
Birmingham, Alabama 35203
Telephone: (205) 581-0738
Facsimile: (205) 581-0799
Email: bessig@lightfootlaw.com
Email: lmatthews@lightfootlaw.com



                                              30
       Case 2:18-cv-00719-SMD Document 78 Filed 05/13/19 Page 31 of 31



R. Mac Freeman Jr.
Rushton Stakely
184 Commerce Street
Montgomery, AL 36104
Telephone: (334) 206-3114
Facsimile: (334) 481-0807
Email: RMF@rushtonstakely.com

Robert D. Segall
Copeland Franco Screws & Gill
P.O. Box 347
Montgomery, Alabama 36101-0347
Telephone: (334) 834-1180
Facsimile: (334) 834-3172
Email: segall@copelandfranco.com

Joe Peddy
Smith, Spire, Peddy, Hamilton & Coleman, P.C.
2015 Second Avenue North – Suite 2000
Birmingham, Alabama 35203
Telephone: (20) 251-5885
Email: Joe@ssp-law.com

                                         /s/ Barbara J. Wells
                                         Of Counsel




                                            31
